DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 50 recites that the “entire inner surfaces of said beads are in axial abutment relation against respective axially outer circumferential portions of an abutment surface carried by the expanded forming drum”. The claim previously recited "axially inner surfaces" and now recites "entire inner surfaces." The originally filed specification only provides support for the axially inner surface of the beads being in abutment with the abutment surface (see p.26 L10-15 and Fig 5, 10 and 11). While there 
As claims 51-79 are directly/indirectly dependent on claim 50, they stand as rejected for similar reasons.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 50-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites that the “entire inner surfaces of said beads are in axial abutment relation against respective axially outer circumferential portions of an abutment surface carried by the expanded forming drum”. The metes and bounds of the phrase "entire inner surfaces" are unclear when read in light of the specification. The literal interpretation of the limitation encompasses both the radial and axial inner surfaces of the beads, while it appears applicant's intended interpretation is only for the axially inner surface of the beads (see p.26 L10-15 and Fig 5, 10 and 11). This conflict between the literal and intended interpretation renders the claim unclear. For purposes of examination, “entire inner surfaces of said beads” will be interpreted as only covering the axially inner surface.
	As claims 51-79 are directly/indirectly dependent on claim 50, they stand as rejected for similar reasons

Claim Rejections - 35 USC § 103
Claims 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Missioux (US3560302) in view of Haupt (WO2015097636).
Regarding claim 50, Missioux (Fig 1-2, 5-6, 10 and 13-14) discloses a process for building tyres comprising:
positioning, in a shaping station, a toroidal forming drum within a carcass sleeve comprising at least one carcass ply associated with a pair of beads (Fig 2, C7 L34);
shaping the carcass sleeve toroidally by radial expansion of the forming drum forming an expanded forming drum (Fig 1, 6 C7 L42-46);
and applying one or more tyre components externally on the shaped carcass sleeve carried by the expanded forming drum (Fig 2, 5, see application of belt/tread);
wherein at the end of the shaping of the carcass sleeve and during the application of said tyre components, entire inner surfaces of said beads are in axial abutment relation against respective axially outer circumferential portions of an abutment surface carried by the expanded forming drum (Fig 1),
said expanded forming drum having a toroidal shape corresponding to an inner shape of the shaped carcass sleeve (Fig 1).
	 While Missioux does not explicitly disclose that the forming drum carrying the shaped carcass sleeve is removed from the shaping station, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so as Haupt, which is within the tire manufacturing art, teaches that a forming drum carrying a carcass sleeve can be removed from a shaping station to move it to the next station of a tire manufacturing process (p.25 L13-23  for the predictable result of completing a tire manufacturing process ("The combination of familiar elements according to known methods is likely to be obvious when it does no more KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143). 
	Regarding claim 51, modified Missioux teaches all limitations of claim 50 as set forth above. Additionally, Missioux teaches that the shaping takes place due to a radial thrust action exerted by the radial extension of the forming drum directly against the carcass sleeve (C3 L10-17, Fig 1).
	Regarding claim 52, modified Missioux teaches all limitations of claim 51 as set forth above. Additionally, Missioux teaches that shaping takes place absent internal pressurization of the carcass sleeve (C3 L10-17 and there is no teaching of inflation of the skin (P) during shaping)
	Regarding claim 53, modified Missioux teaches all limitations of claim 52 as set forth above. Additionally, Missioux teaches that during shaping, radially inner parts of the carcass sleeve are in fluid communication with an external environment (Fig 1, in that the radially inner part of the bead would be exposed to the external environment).
	Regarding claim 54, modified Missioux teaches all limitations of claim 53 as set forth above. Additionally, Missioux teaches imposing a controlled tension to the carcass sleeve by the expanded forming drum at the end of the shaping (Fig 1) and causing the beads to act in axial thrust relation against the axially outer circumferential portions of the abutment surface due to said controlled tension (Fig 1).
	Regarding claim 55, modified Missioux teaches all limitations of claim 54 as set forth above. Additionally, Missioux teaches that after positioning in the shaping station, the carcass sleeve is engaged by one or more gripping elements (“flanged collars” (22, A)) operating axially and/or radially inside the beads (Fig 2).
	Regarding claim 56, modified Missioux teaches all limitations of claim 55 as set forth above. While Missioux does not explicitly disclose engaging the carcass sleeve prior to the shaping by radially expanding the one or more gripping elements wherein each is axially inside one of said beads, it would KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).

Claims 57-79 are rejected under 35 U.S.C. 103 as being unpatentable over Missioux (US3560302) and Haupt (WO2015097636) in further view of Frazier (US3616059).
Regarding claim 57, modified Missioux teaches all limitations of claim 56 as set forth above. While modified Missioux does not explicitly teach that during shaping by radial expansion of the forming drum, the one or more gripping elements disengage the beads after a radially outer portion of the forming drum has abutted against the carcass sleeve., it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Frazier, which is within the tire manufacturing arts, teaches that during shaping by radial expansion of the forming drum, the one or more gripping elements disengage the beads after a radially outer portion of the forming drum has abutted against the carcass sleeve (C7 L28-46) for the benefit of simplifying the operation (C2 L17-23).
Regarding claim 58, modified Missioux teaches all limitations of claim 57 as set forth above. Additionally, Frazier teaches that before the shaping of the carcass sleeve is completed, the one or more gripping elements disengage the beads during the radial expansion of the forming drum (C7 L28-46).

	Regarding claim 60, modified Missioux teaches all limitations of claim 59 as set forth above. Additionally, Missioux teaches that before being placed within the carcass sleeve, the forming drum is arranged in a first radially contracted operating condition (Fig 2).
	Regarding claim 61, modified Missioux teaches all limitations of claim 60 as set forth above. Additionally, Missioux teaches that during the shaping of the carcass sleeve, translating circumferentially consecutive sectors of said forming drum radially between the first radially contracted operating condition wherein said sectors are approached with respect to a geometric rotation axis of the forming drum (Fig 10, 14), and a second radially expanded operating condition wherein the sectors are radially distanced from said geometric rotation axis to define said abutment surface (Fig 10, 13).
	Regarding claim 62, modified Missioux teaches all limitations of claim 61 as set forth above. Additionally, Missioux teaches that shaping takes place by the radial moving away of the sectors of the forming drum up to said second operating condition (Fig 1, 10).
	Regarding claim 63, modified Missioux teaches all limitations of claim 62 as set forth above. Additionally, Missioux teaches that said axially outer circumferential portions are on circumferentially consecutive sectors of the forming drum (Fig 13, 14).
	Regarding claim 64, modified Missioux teaches all limitations of claim 63 as set forth above. Additionally, Missioux teaches that each of said sectors has, in radially outer position, a cross section profile extending according to said abutment surface from one to the other of said axially outer circumferential portions (Fig 1)
	Regarding claim 65, modified Missioux teaches all limitations of claim 64 as set forth above. Additionally, Missioux teaches that the apparatus is capable of axial movement of the beads both KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).
	Regarding claim 66, modified Missioux teaches all limitations of claim 65 as set forth above. Additionally, Missioux teaches that the abutment surface is at least partly defined by a stratiform coating applied on the forming drum (“skin” (P)).
	Regarding claim 67, modified Missioux teaches all limitations of claim 66 as set forth above. Additionally, Missioux teaches that the stratiform coating comprises an elastic membrane (“skin” (P), C5 L72-C6 L2).
	Regarding claim 68, modified Missioux teaches all limitations of claim 67 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in sliding contact relation against the sectors (Fig 1, 2).
	Regarding claim 69, modified Missioux teaches all limitations of claim 68 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in substantially static contact relation against the radially inner surface of the carcass sleeve (Fig 1, 2).
	Regarding claim 70, modified Missioux teaches all limitations of claim 69 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in substantial absence of sliding with respect to the radially inner surface of the carcass sleeve (Fig 1, 2).
	Regarding claim 71, modified Missioux teaches all limitations of claim 70 as set forth above. Additionally, because of the toroidal shape of the drum itself (Fig 1) would lead to a coupling of the 
	Regarding claim 72, modified Missioux teaches all limitations of claim 71 as set forth above. Additionally, because of the toroidal shape of the drum itself during expansion (Fig 1) would lead to the beads approaching the abutment surface (Fig 1, 2), Missioux teaches that during the radial expansion of the forming drum, a progressive axial approach of the beads towards the abutment surface is carried out as a result of tensions transmitted through the carcass sleeve (Fig 1, 2).
	Regarding claim 73, modified Missioux teaches all limitations of claim 72 as set forth above. Additionally, Missioux teaches that prior to the shaping, the carcass sleeve is axially centered with respect to the forming drum (Fig 2).
	Regarding claim 74, modified Missioux teaches all limitations of claim 73 as set forth above. Additionally, Missioux teaches that prior to the shaping by the axial movement of the one or more gripping elements, the carcass sleeve is axially centered with respect to the forming drum (Fig 2).
	Regarding claim 75, modified Missioux teaches all limitations of claim 74 as set forth above. Additionally, Missioux teaches that before positioning, the carcass sleeve is made in at least one building location and subsequently transferred to said shaping station (C7 L63-68).
	Regarding claim 76, modified Missioux teaches all limitations of claim 75 as set forth above. While Missioux does not explicitly teach how the carcass is arranged around the forming drum arranged in the shaping station during positioning, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority to arrange the carcass by an relative axial translation between the carcass sleeve and the forming drum, as Haupt, which is within the tire manufacturing arts, teaches that during positioning, the carcass sleeve is arranged around the forming drum arranged in the shaping 
	Regarding claim 77, modified Missioux teaches all limitations of claim 76 as set forth above. While Missioux does not explicitly teach that before applying, the expanded forming drum is transferred to deposition devices to build, externally on the carcass sleeve, the one or more tyre components, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Haupt teaches that before applying, the expanded forming drum is transferred to deposition devices to build, externally on the carcass sleeve, the one or more tyre components (p.25 L22-23) for the predictable result of completing manufacture of the tire ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).
	Regarding claim 78, modified Missioux teaches all limitations of claim 77 as set forth above. Additionally, Haupt teaches that the one or more tyre components is made by wrapping at least one elongated continuous element according to circumferential turns axially side by side around a radially outer surface of the carcass sleeve coupled to the expanded forming drum (p.25 L25-31).
	Regarding claim 79, modified Missioux teaches all limitations of claim 78 as set forth above. Additionally, Haupt teaches that the one or more tyre components comprises at least one sidewall portion with a radially inner apex joining with one of said beads (p.27 L20-23, p.27 L9-16).

Response to Arguments
Applicant’s arguments, see p.10-14, filed 27 September 2021, with respect to the rejection(s) of claim 50 (and all dependent claims) under 35 U.S.C. 102 and 103 have been fully considered and are 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garver (US3923572) teaches a tire shaping process in which the axially inner surfaces of the carcass are entirely in axially abutment with a component of the drum (Fig. 1, 3-10, “annular discs” (14,15)). Seevers (US20090272484) teaches that it is important to control the expansion of the carcass via the forming drum to ensure uniform expansion and avoid creating unequal tension in the carcass during shaping ([0006]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749